Citation Nr: 1430376	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bilateral Achilles tendonitis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1984 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the February 2010 VA Form 9, the Veteran requested a Board hearing to be held at the local RO (i.e., a Travel Board hearing); however, a Travel Board hearing has not yet been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the Veteran has expressed a desire for a Board hearing, and because Travel Board hearings are scheduled by the RO, the Board is remanding the case for that purpose.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).  

Accordingly, the issues of entitlement to service connection for depression, service connection for bilateral Achilles tendonitis, and service connection for PTSD are REMANDED for the following action:

Schedule a Travel Board hearing at the RO before a Veterans Law Judge, and follow the procedures outlined under 20.704(b) (2013) pertaining to notification of the date and time of the hearing.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



